DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-15 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1 and 14, the closest reference to MIZUYOSHI (Pub No. 20090306478) disclose the ILLUMINATION DEVICE FOR USE IN ENDOSCOPE. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1 and 14.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a laser-driven phosphor-converted white light source for generating white light; a red light emitting diode (LED) for generating red light; and a light-delivery system for delivering at least a portion of said white light and said red light into an input port of an optical fiber”.
Regarding claim 14,
None of the cited prior arts discloses the claimed method of independent claim 14, in particular having the method of “directing white light generated by a laser-driven phosphor-converted white light source into an optical fiber via an input port thereof, said optical fiber having an output port through which light exits the fiber; and directing red 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828